Citation Nr: 1711757	
Decision Date: 04/12/17    Archive Date: 04/19/17

DOCKET NO.  10-13 844A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to service connection for a low back condition.

2. Entitlement to service connection for sciatica.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Eric Struening, Associate Counsel





INTRODUCTION

The Veteran had active duty service from January 1986 to December 1986; and served additional periods of Active Duty for Training (ACDUTRA) and Inactive Duty for Training (INACDUTRA) with the Army National Guard.  This case comes before the Board of Veterans Appeals (Board) on appeal from an Oakland, California Department of Veterans Affairs (VA) Regional Office rating decision in May 2008 that (1) denied service connection for hypertension; (2) denied service connection for sciatica; and (3) denied service connection for low back condition (claimed as anterior spurring at L3-4 and sacralization at L5).  The Veteran appealed the issues of service connection for sciatica and low back condition.

In June 2014 the Board (by a VLJ other than the undersigned) remanded the issue of service connection for low back condition for additional development and remanded the issue of service connection for sciatica to be readjudicated and provided a statement of the case under Manlincon v. West, 12 Vet. App. 238 (1999).  A statement of the case was issued in November 2015 and the Veteran perfected the appeal by way of a December 2015 VA Form 9, substantive appeal.  The case is now assigned to the undersigned.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the Veteran's December 2013 VA Form 9, substantive appeal, the Veteran requested a videoconference before a Veterans Law Judge and the record does not show the request was withdrawn.  A videoconference hearing was not scheduled prior to the June 2014 Board decision.  

In his December 2015 VA Form 9, substantive appeal, for the issue of service connection for sciatica, the Veteran did not indicate whether or not he would like a hearing before the Board. 

The Board subsequently requested clarification as to whether the Veteran still wished to have a hearing before the Board.  In a February 2017 correspondence to the Board, the Veteran indicated a desired to have a videoconference before the Board.  Because he is entitled to such a hearing upon request, and because videoconference hearings are scheduled by the AOJ, a remand is required.  See 38 U.S.C.A. § 7107; 38 C.F.R. § 20.700.

Accordingly, the case is REMANDED for the following action:

The AOJ should schedule a Board videoconference hearing at the RO.  The case should thereafter be processed in accordance with established appellate practices.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

